Citation Nr: 1128104	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-16 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee and leg disorder, claimed as secondary to service-connected residuals of a right foot injury.

2.  Entitlement to service connection for a left knee and leg disorder, claimed as secondary to a right knee and leg disorder and/or service-connected residuals of a right foot injury.

3.  Entitlement to service connection for a left hand disorder, claimed as DeQuervain's stenosing tenosynovitis. 

4.  Entitlement to a rating in excess of 10 percent for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to February 1981.  The record reflects that she spent over 20 years in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2003 rating decision (left hand disorder) of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi, and a September 2010 rating decision (right foot, right knee, left knee) of the VARO in Montgomery, Alabama.    

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in April 2011.  A transcript of the hearing is of record.  At the time of her hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such evidence.

The Board notes that an April 2004 statement of the case (SOC), and subsequent March 2006 supplemental statement of the case (SSOC), also listed an increased rating claim for residuals of a right foot injury, stemming from a February 2003 rating decision.  However, the Veteran never submitted a substantive appeal with the February 2003 rating decision.  See 38 C.F.R. § 20.202 (2010).  The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, inasmuch as the RO has not taken any action to indicate to the Veteran that such issue remains on appeal from the February 2003 rating decision and it took steps to close the appeal (see October 2009 letter), the requirement that there be a substantive appeal is not waived.  Rather, the Veteran has subsequently filed a new claim for an increased rating and perfected an appeal stemming from a September 2010 rating decision.  Therefore, the Board concludes that the issue regarding her increased rating claim for her right foot comes before the Board from the September 2010 rating decision, and not the February 2003 rating decision. 

The issue of entitlement to service connection for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee and leg disorder and a left knee and leg disorder, and entitlement to a rating in excess of 10 percent for residuals of a right foot injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record reflects the Veteran's left hand disorder, claimed as DeQuervain's stenosing tenosynovitis, originated outside of her military service.

2.  The record reflects the Veteran's preexisting left hand disorder, claimed as DeQuervain's stenosing tenosynovitis, was aggravated as a result of a May 2001 injury that occurred while on ACDUTRA.
 

CONCLUSION OF LAW

Service connection is warranted for a left hand disorder, claimed as DeQuervain's stenosing tenosynovitis, on the basis of aggravation.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Air National Guard under section 316, 502, 503, 504, or 505 of title 32.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA, but the Veteran, as relevant to her claim for service connection for a left hand disorder, claimed as DeQuervain's stenosing tenosynovitis, which she claims was aggravated during a period of ACDTURA, is not entitled to the application of the presumption of soundness.  38 U.S.C.A. §§ 101(24), 106, 1110.

Initially, the Board observes that the record reflects that the Veteran's left hand disorder, claimed as DeQuervain's stenosing tenosynovitis, originated outside of her military service.  The Veteran has acknowledged that this disability preexisted military service, and does not contend otherwise.  In fact, at her April 2011 BVA hearing she testified that she initially sustained the injury in 2001 while on her civilian job.  See BVA Hearing Transcript (T.) at 26.  Rather, her contention is that the disability was aggravated by a May 2001 injury that occurred while on ACDUTRA.

Therefore, the Board must address whether this preexisting disability was aggravated during her ACDUTRA.  As detailed below, the Board finds that such aggravation occurred in this case.

The record confirms the Veteran sustained an unspecified injury to her left wrist in May 2001 while on ACDUTRA as documented by the service records on file. Further, a May 2001 line of duty determination report reflects that such injury was found to be in the line of duty.  The report indicates that the Veteran was on annual training and on May 3, 2001, during a simulated attack, she was "taking cover" and donning her ground crew ensemble when she began experiencing pain in her left wrist and hand.  It was noted that the Veteran's supervisor confirmed that she had injured her hand during the exercise.  The determination noted that her medical record revealed this was a preexisting injury sustained when not in duty status.  Significantly, it was noted that her preexisting injury was aggravated by service. 

The Board notes that the fact that the Veteran was treated for left hand problems during military service does not in and of itself support a finding of aggravation. Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). In this case, there is evidence which both supports and refutes a finding of aggravation based upon the May 2001 injury.

The evidence supporting the finding of aggravation includes the May 2001 line of duty determination which found that the disability existed prior to service, but that that it was aggravated.  In addition, the Veteran's statements and hearing testimony are to the effect that her symptomatology permanently increased in severity following the May 2001 in-service injury.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). The testimony consisting of assertions that her left wrist symptomatology permanently increased in severity after her ACDUTRA injury have been factually consistent, whether being reported to VA claims adjudicators or VA medical providers.  As such, the Board finds her statements credible. 

The evidence against a finding of aggravation includes a November 2002 VA examination reflecting normal X-rays of her left wrist and thumb.  Moreover, a November 2004 VA examination reflected that the Veteran's current physical examination and x-rays showed that her DeQuervain tenosynovitis had resolved.  The Board, however, observes that recent VA treatment records reflect a diagnosis of tenosynovitis.  See January 2008 VA treatment record. 

The Board finds that the evidence for and against the claim is in equipoise.  Thus, resolving all doubt in the Veteran's favor, her left hand disorder, claimed as DeQuervain's stenosing tenosynovitis, was aggravated during her ACDUTRA and, therefore, service connection for such disability is warranted.


ORDER

Service connection for a left hand disorder, claimed as DeQuervain's stenosing tenosynovitis, is granted.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Electronic Treatment Records-  The Board notes that a November 2010 statement of the case (SOC), pertaining to her increased rating claim, reflects that the RO reviewed VA electronic treatment records for the period between November 2002 to September 2010 from the Central Alabama Veterans Health Care System (Montgomery/ Tuskegee).  A February 2011 SOC, pertaining to her right knee and left knee claims, reflects that the RO reviewed DOD electronic treatment records for the period between August 1988 to September 2010, and electronic treatment records from the Central Alabama Veterans Health Care System (Montgomery/ Tuskegee) dated between May 2007 and December 2010.  References to these electronic records were also made in the September 2010 rating decision on appeal.  While on Remand, the RO should print out and associate with the claims file all pertinent VA and DOD treatment records, not already located in the claims file. 

Treatment records-  The claims file reflects that the Veteran has received medical treatment from Central Alabama Healthcare System; however, as the claims file only includes treatment records from that facility dated up to December 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.  

Corrective VCAA Notice-  The Veteran testified at her April 2011 BVA hearing that she was also claiming service-connection for a left knee disorder as secondary to her right knee and leg disorder.  VCAA notice regarding this specific relationship has not been sent to the Veteran. 

ACDUTRA/INACDUTRA Verification-  The Board notes that July 1985 treatment records reflect complaints by the Veteran of bilateral knee pain.  She was diagnosed with traumatic arthritis.  The Board notes that the claims file currently contains a Report of Separation and Record of Service from the National Guard indicating that the Veteran had over 22 years of service.  However, the record does not contain a listing of when the Veteran spent time performing active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) within her periods of service with the National Guard.  This information is necessary to determine whether the July 1985 treatment occurred during a period of ACDUTRA or INACDUTRA service.  Attempts should be made to verify the Veteran's period of INACDUTRA/ACDUTRA.

Right and Left Knee/Leg Disorders-  The Veteran maintains that her right knee and leg disorder is secondary to her service-connected residuals of a right foot injury.   Moreover, she maintains that her left knee and leg disorder is secondary to a right knee and leg disorder and/or service-connected residuals of a right foot injury.

The Board has reviewed a September 2010 VA examination undertaken to address the Veteran's secondary service connection claims.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Specifically, although the September 2010 VA examiner concluded that the Veteran's service-connected right foot had not caused her right knee disorder, the examiner did not discuss whether the Veteran's service-connected right foot aggravated her right knee and leg disorder.  38 C.F.R. § 3.310(b).  Thus, on remand, the Veteran should be accorded a pertinent VA examination that provides such an opinion.  Additionally, the Board notes that the Veteran testified that she injured her right knee in August 1994 when she was on ACDUTRA for two weeks.  The examiner did not consider this when offering an opinion.

Moreover, the September 2010 VA examiner did not provide an opinion as to the etiology of the Veteran's left knee and leg disorder.  Presumably, this is because of the lack of a current diagnosis of a left knee or leg disorder at the time of examination.  It is now well settled that in order to be considered for service connection, a claimant must first have a disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  However, the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  The Board notes a December 2010 VA treatment record which noted a diagnosis of "knee dysfunction."  Moreover, treatment records prior to the pendency of the claim note diagnoses of arthritis of both knees.  See June 2003 Private Treatment Record. As such, an opinion regarding her left knee disorder is needed.  Moreover, it is unclear whether the Veteran's right or left knee/leg disorders are associated with her service-connected right foot, or each other.  The Board finds these are medical questions outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Increased Rating Right Foot-  The Board notes that the Veteran was last afforded a VA examination in November 2009 for her right foot.  She indicated in her October 2010 notice of disagreement that over the years her injury has gotten worse.  She acknowledged that she was still working but it was becoming extremely difficult to keep up because of the constant pain in her foot.  At the time of the November 2009 VA examination, the Veteran reported that her pain was intermittent with remissions.  In an October 2010 statement, she indicated that she was in constant pain and it was becoming more and more of a problem at work. 

The Veteran's October 2010 notice of disagreement and statements indicate that there has been an increase in symptomatology of the Veteran's right foot, following her  November 2009 VA examination.  As such, the Board finds that the Veteran should be afforded a new VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must ensure that all 'electronic records' cited to in the November 2010 and February 2011 SOCs, and the September 2010 rating decision has been associated with the claims file.  In this regard, they should certify that this has been accomplished and should state what was done to ensure this.  

2.  Obtain all treatment records from the Central Alabama Healthcare System from December 2010 to the present.  

3.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to left knee and leg disorder, claimed as secondary to a right knee and leg disorder and/or service-connected residuals of a right foot injury.  Such notification must include the criteria necessary to substantiate this service connection claim on both direct and secondary bases.  

4.  Contact the National Personnel Records Center (NPRC) or any other appropriate source, and request that service records documenting the Veteran's INACDUTRA, and ACDUTRA.  In this regard, it should specifically be determined whether the Veteran had any ACDUTRA and/or INACDUTRA during July 1985.  If the AMC/RO cannot obtain records documenting the Veteran's service, a notation to that effect should be included in the file and the reasons why such information cannot be obtained should be associated with the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

5.  Following the development listed above, schedule the Veteran for an examination.  

a) The examiner should initially review the Veteran's claims file and determine whether the Veteran at the time her claims were received (in June 2009) or at any time since then has met the criteria for diagnoses of a right knee and/or left knee leg disorder.  In doing so, the examiner should address the fact that various VA and private treatment records reference diagnoses of osteoarthritis of the knees. 

b) The examiner should thereafter opine, whether it is at least as likely as not (50 percent or more probability) that any identified right knee/leg disorder had its onset during the Veteran's active service, any period of ACDUTRA, or if she sustained an injury during INACDUTRA causing her right knee/leg disorder, or is otherwise etiologically related to a period of active duty or ACDUTRA/ INACDUTRA.  In this regard, the examiner should specifically state whether any current right knee/leg disability is related to the Veteran's reported injury during a period of ACDUTRA in August 1994.

c) The examiner should thereafter opine, whether it is at least as likely as not (50 percent or more probability) that any identified left knee/leg disorder had its onset during the Veteran's active service, any period of ACDUTRA, or if she sustained an injury during INACDUTRA causing her left knee/leg disorder, or is otherwise etiologically related to a period of active duty or ACDUTRA/ INACDUTRA.

d) The examiner should additionally review the Veteran's claims file and determine whether the Veteran's current right knee/leg disorder was at least as likely as not (a 50 percent probability or greater) caused or aggravated by the Veteran's service-connected residuals of a right foot injury.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the right knee/leg disorder (i.e., a baseline) before the onset of the aggravation.

e) The examiner should additionally review the Veteran's claims file and determine whether the Veteran's current left knee/leg disorder was at least as likely as not (a 50 percent probability or greater) caused or aggravated by the Veteran's service-connected residuals of a right foot injury and/or right knee and leg disorder .

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left knee/leg disorder (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  All necessary testing should be completed. 

6.  Following the development set forth in paragraphs 1 & 2 of this Remand, schedule the Veteran for an examination to determine the current nature and extent of her service-connected residuals of a right foot injury.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

The examiner should also provide opinion(s) concerning:

* Is there a moderately severe or severe foot injury? 

* List all residuals associated with the Veteran's service-connected foot injury.  Thereafter, the  VA examiner is asked to discuss the severity of each residual found. 


A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


